DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 6-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyeon et al. (US 2019/0179592, “Hyeon”) in view of Nishio et al. (US 2004/0114062, “Nishio”).
Regarding claim 1, Hyeon teaches a display panel comprising multiple removable display modules (see, e.g., Fig. 3, [0091]) that comprise a mounting surface on which a plurality of light emitting diodes may be mounted ([0091]) and a module plate attached to the opposite surface (see Fig. 4, display 200 having LEDs mounted on one side and a module plate 110 on the opposite side, [0090] – [0095]). Hyeon additionally teaches that the substrate may be attached to an underlying module plate (e.g., Figs. 4 and 6, reproduced below, and [0092]). Hyeon additionally teaches that the type of display device or module is not specifically limited (may be an LED or OLED panel or the like, see Hyeon [0173]). Hyeon additionally teaches that multiple display modules may be installed to a single frame body (see Fig. 6, below, [0108] – [0115]). Hyeon additionally teaches that the display substrate may include a boss mounting portion to attach to the underlying module plate or frame (e.g., Fig. 7, moss mounting portions 310, 233, [0113] and see Figs. 6 and 8).
    PNG
    media_image1.png
    590
    671
    media_image1.png
    Greyscale
	Hyeon fails to specifically teach the inclusion of a panel cover, however, in the same field of endeavor of frames or cases for use with display devices (e.g., [0002]), Nishio teaches to apply a glass cover as the overlying substrate for a display device ([0046], [0047]) and it therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided such a cover over the display elements as a typical and useful cover to protect the underlying display ([0046], [0047], [0055]).
Regarding claim 3, Hyeon additionally teaches that a thickness of the receiving portion of the underlying base plate (corresponding to the module plate Figs. 6 and 9) may have a thickness that is less than another portion of the underlying base plate (see, e.g., Figs. 8, 9, [0130] – [0133], including accommodating groove that has a thickness less than the base plate portion).
Regarding claim 6, modified Hyeon additionally teaches that the substrate or cover material may be a glass material (see, e.g., Nishio, [0046], [0047]).
Regarding claim 7, Hyeon fails to specifically teach that the case or module plate are made of aluminum. However, Nishio teaches that the display module and the case may be suitably made of a metal material, including aluminum, in order to more effectively guard against electromagnetic interference (see, e.g. [0026], [0027], [0003]). 
Regarding claim 8, Hyeon teaches a display apparatus comprising a display panel comprising multiple removable display modules (see, e.g., Figs. 3 and 6, [0091]) that comprise a mounting surface on which a plurality of light emitting diodes may be mounted ([0091], Figs. 4, 8) and a module plate or frame attached to the opposite surface (see Fig. 4, display 200 having LEDs mounted on one side and a module plate 110 corresponding to a frame on the opposite side, [0090] – [0095]). Hyeon additionally teaches that the substrate may be attached to an underlying module plate and that a plurality of display modules may be installed on a single frame (e.g., Figs. 4 and 6, [0092], [0110] – [0120]). Hyeon additionally teaches that the type of display device or module is not specifically limited (may be an LED or OLED panel or the like, see Hyeon [0173]). Hyeon additionally teaches the inclusion of a frame element (may include cabinet structure [0091] - [0093], Fig. 5A). Hyeon additionally teaches that the display modules may comprise a boss mounting portion on which a boss may be mounted or fastened to the frame component (see, e.g., Fig. 7, [0101] – [0105]). 	Hyeon fails to specifically teach the inclusion of a panel cover, however, in the same field of endeavor of frames or cases for use with display devices (e.g., [0002]), Nishio teaches to apply a glass cover as the overlying substrate for a display device ([0046], [0047]) and it therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided such a cover over the display elements as a typical and useful cover to protect the underlying display ([0046], [0047], [0055]).
Regarding claim 9, modified Hyeon additionally teaches that a double-sided tape may be used in a display case between an edge of the display and the frame (see, Nishio, e.g., [0006]). 
Regarding claim 10, Hyeon additionally teaches to include various circuitry connecting each of the display panels and accommodated within the frame (see, e.g., [0066], [0067], Figs. 1, 12, and 13, [0021], [0126], [0127], [0175]). While Hyeon generally teaches to include such circuitry within the frame (e.g., [0175]) it further would have been obvious to have arranged the panel board within the housing frame as a natural place to incorporate the controllers for the device (see, [0093], [0094] and Fig. 5C, showing the inclusion of various controlling devices in the frame). 
Regarding claim 11, Hyeon additionally teaches that the frame may include a base plate or rear cover and a device board may be included between the rear cover and the overlying frame and electrically connected to the display panel board (see e.g., Fig. 5A, rear door 150, [0091] - [0095], [0098], [0099], describing the inclusion of control board and terminals). 
Regarding claim 12, Hyeon teaches to include more than one display module which may be connected to one another (e.g., [0021]) each comprising a substrate on which LEDs are mounted (e.g., Figs. 4, 6, [0095]). While Hyeon teaches the inclusion of circuitry in order to control, among other things, the screen output ([0172]) Hyeon does not teach that the circuitry is a flexible printed circuit board. However, Nishio teaches that flexible circuitry is useful in display devices and therefore, it would have been obvious to have connected the controllers of Hyeon to the screen or display modules of Hyeon with flexible circuit boards in order to effectively and removably connect the devices and minimize dead space in the display device (e.g., Nishio, [0005] – [0009], [0010]). 
Regarding claim 13, Hyeon fails to specifically teach that the frame includes an edge to cover an edge of the display panel, however, Nishio teaches a frame may include edge-covering portions when applied to a display and that providing such a structure may help to reduce dust entry ([0016] – [0018]). It therefore would have been obvious to the ordinarily skilled artisan to have provided the frame or outer portion of the case of Hyeon such that it extended through the edge of the display elements in order to reduce dust entry (Nishio, [0018]). 
Regarding claim 15, Hyeon additionally teaches to include more than one display module, each of which having a substrate component (see Fig. 6 showing multiple display modules, [0109] and Fig. 7, showing substrate, [0101]) and which may be mounted on a further base structure that provides additional support (see, e.g., Figs. 5A and 6, [0092], wherein the cabinet may include a base plate onto which the substrate is applied, [0095]).
Regarding claim 16, Hyeon teaches a display panel comprising multiple removable display modules (see, e.g., Figs. 3 and 6, [0091]) that each comprise a mounting surface or substrate on which a plurality of light emitting diodes may be mounted ([0091], Figs. 4, 8) and a module plate attached to the opposite surface (see Fig. 4, display 200 having LEDs mounted on one side and a module plate 110 on the opposite side, [0090] – [0095]). Hyeon additionally teaches that the substrate may be attached to an underlying module plate (e.g., Figs. 4 and 6, [0092]). Hyeon additionally teaches that the type of display device or module is not specifically limited (may be an LED or OLED panel or the like, see Hyeon [0173]). Hyeon additionally teaches the inclusion of a frame element (may include cabinet structure [0091] - [0093], Fig. 5A). Hyeon additionally teaches that the display module substrate may comprise a boss mounting portion on which a boss may be mounted to the frame component and wherein the boss portions face and are exposed to the frame portion (see, e.g., Figs. 6, 7, [0101] – [0105]).  	Hyeon fails to specifically teach that the module plate includes a thermal conductive material. However, Nishio teaches that the display module and the case may be suitably made of a metal material, including aluminum (which would be considered to be a thermal conductive material), in order to more effectively guard against electromagnetic interference (see, e.g. [0026], [0027], [0003]).
Regarding claim 17, Hyeon additionally teaches that the boss portion may be positioned at a corner of the substrate (see Fig. 7, corner mounting portion). 
Regarding claim 18, Hyeon additionally teaches to include various circuitry connecting each of the display panels and accommodated within the frame (see, e.g., [0066], [0067], Figs. 1, 12, and 13, [0021], [0126], [0127], [0175]). While Hyeon generally teaches to include such circuitry within the frame (e.g., [0175]) it further would have been obvious to have arranged the panel board within the housing frame as a natural place to incorporate the controllers for the device (see, [0093], [0094] and Fig. 5C, showing the inclusion of various controlling devices in the frame) and such circuitry would be electrically connected through the substrate, and thus to the surface opposite the mounting surface (i.e., to the rear surface of the substrate, see Fig. 8, wherein the detection circuit may be applied through the rear of the substrate, see [0115] – [0119]). 
Regarding claim 20, Hyeon additionally teaches that the module plate may include an edge that may expose the boss mounting portion (Hyeon, Fig. 9, having edge portions that are exposed to the boss mounting portion 325 or Fig. 8 portion 310). 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyeon in view of Nishio as applied to claim 1, above, and further in view of Kim et al. (US 2017/0013722, “Kim”). 
Regarding claim 4, modified Hyeon fails to specifically teach the inclusion of an optical film in the panel. However, in the same field of endeavor of display panels (e.g., [0005]), Kim teaches that it is known and frequently necessary to include films that may be considered to be optical films ([0150]) in order to improve the perception of a displayed image to an end-user, for example by preventing the reflection of ambient light (Kim, [0150]). Therefore, it would have been obvious to have included, for example, a polarizing or compensation film in the display of modified Hyeon in order to prevent the reflection of ambient light (Kim, [0150]).
Regarding claim 5,  modified Hyeon fails to specifically teach the inclusion of an adhesive between the cover and the module layers. However, Kim teaches to include adhesive layers within the construction of the display (i.e., between the display module and the panel cover) in order to suitably attached the components to one another (see Kim, [0135], [0063]). It therefore would have been obvious to have included an adhesive layer between the cover layer and the display modules in order to attach them to one another (Kim, [0135], [0063]). 

Response to Arguments
Applicant’s arguments filed 8/8/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that Hyeon fails to teach the inclusion of multiple display panels per frame unit or on a single frame. The Examiner respectfully disagrees and notes that at least in Figs. 4, 6, 7, and [0110] – [0120], Hyeon appears to teach multiple display panel substrates per frame unit and that each display substrate may be attached via a boss mounting system to the frame apparatus. The Examiner notes that while Hyeon teaches that there may be multiple frame units, each of the frame units includes multiple display panels and therefore may be considered to be a single frame body. Please also see the above rejections. 
Applicant argues with regard to Hyeon that it is difficult to prepare a flat surface display panel due to coupling tolerance between the display modules. But the Examiner notes that the claims do not limit against the inclusion of multiple frame units each having multiple display panels. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that there are multiple display panels per frame but only one frame for a display device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claims 1, 3-13, 15-18, and 20 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782